John A. Monteleone, J.
On March 22, 1963, plaintiff went to Aqueduct Eace Track. He parked his car in a parking lot operated by defendant and when he returned to the place where he left his car it was gone. Plaintiff now seeks to recover $2,616.50 damages by reason of breach of contract of bailment.
*69Defendant’s position is twofold: 1. That the fact pattern does not constitute bailment and 2. Plaintiff has not proved any negligence to warrant recovery in bailment.
The plaintiff herein did not receive any receipt for parking and parked his own car. The car was locked by plaintiff and he retained the keys.
Accordingly the court finds that the plaintiff merely had a license to use the space within the parking lot. There was no bailment and even assuming a bailment existed the plaintiff has not proved any actionable negligence.
Complaint dismissed. Judgment for the defendant.